1                                                              The Honorable Thomas S. Zilly

2

3

4

5
                             UNITED STATES DISTRICT COURT
6                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
7
     BAO XUYEN LE, INDIVIDUALLY, and as the
8    Court appointed PERSONAL
     REPRESENTATIVE OF THE ESTATE OF                       No. 2:18-CV-00055-TSZ
9    TOMMY LE, HOAI “SUNNY” LE, Tommy
     Le’s Father, DIEU HO, Tommy Le’s Mother,
10
     UYEN LE and BAO XUYEN LE, Tommy Le’s                  STIPULATION AND ORDER
11   Aunts, KIM TUYET LE, Tommy Le’s                       DISMISSING PLAINTIFFS’ CAUSE
     Grandmother, and QUOC NGUYEN, TAM                     OF ACTION FOR NEGLIGENT
12   NGUYEN, DUNG NGUYEN, JULIA                            SELECTION, TRAINING, AND
     NGUYEN AND JEFFERSON NGUYEN,                          SUPERVISION ONLY
13   Tommy Le’s Siblings,

14                                         Plaintiffs,

15                vs.

16   MARTIN LUTHER KING JR. COUNTY as a
     sub-division of the STATE of WASHINGTON,
17
     and KING COUNTY DEPUTY SHERIFF
18   CESAR MOLINA,

19                                      Defendants.

20
                                          STIPULATION
21
           IT IS HEREBY STIPULATED between plaintiffs and defendants King County
22
     and Deputy Cesar Molina, parties to the above-entitled action, that plaintiffs’ cause of
23
     STIPULATION AND ORDER DISMISSING
     PLAINTIFFS’ CAUSE OF ACTION FOR                              Daniel T. Satterberg, Prosecuting Attorney
     NEGLIGENT SELECTION, TRAINING AND                            CIVIL DIVISION, Litigation Section
     SUPERVISION ONLY [18-cv-00055-TSZ] - 1
                                                                  900 King County Administration Building
                                                                  500 Fourth Avenue
                                                                  Seattle, Washington 98104
                                                                  (206) 296-0430 Fax (206) 296-8819
1    action for negligent selection, training, and supervision only be dismissed with

2    prejudice.
3
                  DATED this 22nd day of February, 2019.
4

5
     CAMPICHE ARNOLD, PLLC                           DANIEL T. SATTERBERG
6                                                    King County Prosecuting Attorney

7    By: Philip G. Arnold_________________           By: Dan Kinerk_____________________
     JEFFREY CAMPICHE, WSBA #7592                    KATHY VAN OLT, WSBA #21186
8    PHILIP G. ARNOLD, WSBA #2675                    DANIEL L. KINERK, WSBA #13537
     Attorney for Plaintiffs                         Attorney for Defendants
9

10
     GOSSELIN LAW OFFICE, PLLC
11

12   By: Timothy Gosselin______________
     TIMOTHY GOSSELIN, WSBA #13730
13   Attorney for Co-Defendant

14
                                             ORDER
15

16         Pursuant to the parties’ stipulation,
17
           IT IS SO ORDERED.
18
           DATED this 26th day of February, 2019.
19

20

21
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
22

23
     STIPULATION AND ORDER DISMISSING
     PLAINTIFFS’ CAUSE OF ACTION FOR                              Daniel T. Satterberg, Prosecuting Attorney
     NEGLIGENT SELECTION, TRAINING AND                            CIVIL DIVISION, Litigation Section
     SUPERVISION ONLY [18-cv-00055-TSZ] - 2
                                                                  900 King County Administration Building
                                                                  500 Fourth Avenue
                                                                  Seattle, Washington 98104
                                                                  (206) 296-0430 Fax (206) 296-8819
1    Presented by:

2    DANIEL T. SATTERBERG
     King County Prosecuting Attorney
3

4
     By: Dan Kinerk____________________
5    KATHY VAN OLST, WSBA #21186
     DANIEL L. KINERK, WSBA #13537
6    Attorney for Defendants

7
     Copy received; approved as to form;
8    Notice of Presentation waived:

9
     CAMPICHE ARNOLD, PLLC
10

11
     By: Philip G. Arnold________________
12   JEFFREY CAMPICHE, WSBA #7592
     PHILIP G. ARNOLD, WSBA #2675
13   Attorney for Plaintiffs

14   GOSSELIN LAW OFFICE, PLLC

15

16   By: Timothy Gosselin_______________
     TIMOTHY GOSSELIN, WSBA #13730
17
     Attorney for Co-Defendant
18

19

20

21

22

23
     STIPULATION AND ORDER DISMISSING
     PLAINTIFFS’ CAUSE OF ACTION FOR          Daniel T. Satterberg, Prosecuting Attorney
     NEGLIGENT SELECTION, TRAINING AND        CIVIL DIVISION, Litigation Section
     SUPERVISION ONLY [18-cv-00055-TSZ] - 3
                                              900 King County Administration Building
                                              500 Fourth Avenue
                                              Seattle, Washington 98104
                                              (206) 296-0430 Fax (206) 296-8819
